DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a protective rubber dental dam including a breathing vent, said breathing vent comprising” in the preamble, but provides no structure of the dental dam other than the breathing vent. This is therefore unclear as it appears that Applicant may have meant to claim a rubber dental dam sheet in combination with a breathing vent, however the claims only presently require the structure of a breathing vent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamison (US 2016/0310232).
Jamison shows a vent capable of being used as a dental dam breathing vent comprising a main body including an upper platform (either the 2nd projection 128 from the top of Fig. 10 or the 3rd projection 128), a lower platform spaced from the upper platform (top annular projection in Fig. 10 or 2nd projection 128 in Fig. 10 respectively), and a main groove defined in the space between the upper platform and the lower platform (between the 1st and 2nd annular projection or between the 2nd and 3rd annular projection in Fig. 10); and an opening defined through the main body capable of providing a passage of air (Fig. 11 shows the cross section with opening and therefor capable of allowing air therethrough).  With respect to claim 2, wherein the main body is generally circular (Fig. 10-12C).  With respect to claim 3, wherein a diameter of the upper platform and the lower platform are different (1st projection compared to 2nd projection).  With respect to claim 4, wherein a diameter of the upper platform and a diameter of the lower platform are the same (2nd projection compared to 3rd projection).  With respect to claim 5, further comprising an upright neck portion extending from an upper surface of the upper platform, the neck portion including an opening aligned with the opening of the main body (portion below upper platform in Fig. 10).  With respect to claim 6, wherein a transition area is formed along the upper surface of the upper platform around the neck portion (additional grooves shown in Fig. 10, or the transition between upper platform and neck).  
Apparatus claims 7-10 are rejected similarly to the above as they are a different combination of the same limitations addressed above.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues the intended use of the device, however only the resulting structure is at issue which has been met by Jamison.  Jamison only need be capable of such function, which an opening is capable of allowing air therethrough.
It is also noted that Applicant may have been intending to change claim 1 to include both a dental dam sheet and the breathing vent, however as detailed in the 112 above, only the vent is structurally claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772